DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirukawa et al. (JP 2018-118407).
	With respect to claim 1, Hirukawa et al. teaches a supply unit (16) used in a printing device (1) for performing a print process of a viscous fluid on a printing target to supply the viscous fluid (Paragraph 0014), the supply unit comprising:
 an attachment section (16, 58, 59) to and from which a cartridge (8) accommodating the viscous fluid is attachable or detachable (Paragraphs 0020, 0037); 
a restricting wall section (55) configured to cover the cartridge (8) and restrict access to an inside of the printing device (Figures 4 and 5); and 
a driving section (45, 46, 51-53) configured to move the cartridge attached to the attachment section and the restricting wall section in a supply operation direction (Paragraph 0015).  
With respect to claim 2, Hirukawa et al. teaches the attachment section (16, 58, 59) is located below the driving section (45, 46, 51-53), and the restricting wall section (55) is formed on a side surface and a lower surface of the cartridge (Figures 4 and 5).  
With respect to claim 3, Hirukawa et al. teaches the printing device (1) has an opening portion (61) through which the cartridge (8) passes at a standby position where the supply unit is placed in standby (Paragraph 0021); and
 the restricting wall section (55) is formed along an opening edge of the opening portion (61) to restrict the access to the inside of the printing device (Paragraph 0021).  
With respect to claim 4, Hirukawa et al. teaches a printing device for performing a print process of a viscous fluid on a printing target, the printing device comprising: 
the supply unit (16) according to claim 1; 
a moving section (15) configured to move the supply unit between a standby area in which the supply unit is placed in standby and a supply area in which the supply unit supplies the viscous fluid (Paragraphs 0014, 0015, 0027, 0028); 
a door member (62) configured to open and close an opening portion (61) through which the cartridge (8) passes at a standby position where the cartridge is placed in standby in the standby area and be lockable in a closed state (Paragraphs 0028, 0034); and 
a control section configured to control the driving section and the moving section and unlock the door member when the cartridge is at the standby position (Paragraphs 0028, 0034).  
With respect to claim 7, Hirukawa et al. teaches the moving section (15) is a printing head having a squeegee (41, 42) configured to move the viscous fluid on a screen mask to perform the print process (Paragraphs 0014, 0026).  
Claim 6 (Original) The printing device according to claim 5, further comprising a fixing mechanism configured to restrict movements of the attachment section and the restricting wall section in the supply operation direction when the cartridge is at the standby position and the door member is in an open state and allow the movements of the attachment section and the restricting wall section in the supply operation direction when the door member is in the closed state.  
With respect to claim 8, Hirukawa et al. teaches a control method for a printing device including a supply unit having an attachment section to and from which a cartridge accommodating a viscous fluid is attachable or detachable, 
an attachment section (16, 58, 59) to and from which a cartridge (8) accommodating the viscous fluid is attachable or detachable (Paragraphs 0020, 0037); 
a restricting wall section (55) configured to cover the cartridge (8) and restrict access to an inside of the printing device (Figures 4 and 5); 
a driving section (46, 51-53) configured to move the cartridge attached to the attachment section and the restricting wall section in a supply operation direction (Paragraph 0015),
a moving section (15) configured to move the supply unit between a standby area in which the supply unit is placed in standby and a supply area in which the supply unit supplies the viscous fluid (Paragraphs 0014, 0015, 0027, 0028); 
a door member (62) configured to open and close an opening portion (61) through which the cartridge (8) passes at a standby position where the cartridge is placed in standby in the standby area and be lockable in a closed state to perform a print process of the viscous fluid on a printing targe (Paragraphs 0028, 0034); the method comprising:
 (a) controlling the driving section and the moving section to move the cartridge to the standby position (Paragraphs 0028 and 0034), and (b) unlocking the door member when the cartridge is at the standby position (Paragraphs 0028 and 0034).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirukawa et al. (JP 2018-118407).
With respect to claim 5, Hirukawa et al. teaches the moving section (15) is connectable to and disconnectable from the supply (note: any element is considered to be connectable to and disconnectable from such as when maintenance is required), however does not explicitly the control section cuts off a driving force of the driving section when the cartridge is at the standby position and the moving section and the supply unit are disconnected from each other.  
However, it would be well within ordinary skill in the art for a control unit to cut off a driving force in a standby position. One of ordinary skill in the art would recognize that providing a control section that has the capability of cutting off a driving section when a cartridge is at a standby position would provide an energy saving device that would prolong the life of the apparatus.
Therefore, it would have been obvious before the effective filing date of the claimed invention to provide a control unit that cuts off in a standby position since such a modification would result in extending a longer shelf life of the apparatus.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 6, the prior art does not teach or render obvious a fixing mechanism configured to restrict movements of the attachment section and the restricting wall section in the supply operation direction when the cartridge is at the standby position and the door member is in an open state and allow the movements of the attachment section and the restricting wall section in the supply operation direction when the door member is in the closed state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Bareham et al. (EP 3482940) and JP 0642166) teaches supply/solder unit devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853